THORNE, Judge
(concurring):
¶ 24 I agree with the majority’s determination that the trial court abused its discretion in refusing to bind Ingram over for trial on count two, aggravated sexual abuse of K.R. However, I write separately to note that under the facts in this case, it is not necessary to look at the incident involving S.G. or Ingram’s past conviction of unlawful sexual activity with a minor to reasonably believe that Ingram touched K.R. with the requisite intent. The circumstances of Ingram’s contact with K.R., standing alone, are more than sufficient to reasonably infer that Ingram touched K.R. with an intent to arouse or gratify the sexual desires of any person.
¶ 25 In this case, Ingram, K.R.’s neighbor, conceded that he decided to wash K.R.’s vagina and used his bare hand to remove the soap he had gotten inside her vagina. Ingram had no reason or permission to wash K.R.’s vagina; K.R.’s mother had not requested his assistance and K.R. had no compelling need to have her vagina washed. Rather, Ingram acted to selectively wash only KR.’s vagina, not her hair, back, legs, etc. during the moments K.R.’s mother was temporarily away, despite the fact that K.R.’s mother would have been able to wash K.R. upon her imminent return. These circumstances alone reasonably support an inference that Ingram acted not with some innocent purpose, but with the intent to sexually gratify himself.
¶ 26 Additionally, I write to suggest that the Utah Supreme Court revisit the presumption relied on, in part, by the majority in this case and several other Utah cases to justify the lowered probable cause standard for the bindover of criminal defendants: “that the prosecution’s case will only get stronger as the investigation continues.” Evans v. State, 963 P.2d 177, 182 (Utah 1998). *292This presumption has an inadequate legal and factual basis and should not be so readily accepted by our courts.
¶ 27 The presumption, incorporated by Utah case law, appears to be an altered version of a presumption that originated in McAllister v. State, 97 Okla.Crim. 167, 260 P.2d 454, 465 (1953), wherein the Oklahoma appellate court stated that “[t]he presumption is that the State would strengthen its evidence at trial by the production of everything favorable to support the charge.” Id.; see also State v. Pledger, 896 P.2d 1226, 1229 (Utah 1995); State v. Robinson, 2003 UT App 1,¶ 14, 63 P.3d 105 (Davis, J., concurring). As Judge Davis correctly noted and thoroughly discussed in his concurring opinion in State v. Robinson, the Oklahoma cases relied on by Utah do not cite any legal or factual basis to support this presumption. See Robinson, 2003 UT App 1 at ¶ 14, 63 P.3d 105.
¶28 The presumption “that the prosecution’s case will only get stronger as the investigation continues” is factually suspect. There is no factual basis of which I am aware to conclude that police investigations regularly continue beyond the preliminary hearing stage of the case, resulting in additional evidence being obtained. See id. at ¶ 19 (stating that “ ‘[a]s a practical matter, in most cases police investigation ceases once the complaint has been issued’ ” (Davis, J., concurring) (alteration in original) (quoting Kenneth Graham & Leon Letwin, The Preliminary Hearings in Los Angeles: Some Field Findings and Legal-Policy Observations, 18 UCLA L.Rev. 635, 692 (1971))).
¶29 There is, in my opinion, inadequate support for the proposition that the prosecution’s case will get stronger because of any continued investigation. I believe it is unwise to bind over a defendant on a lowered probable cause standard on the expectation that more evidence will be obtained when the investigation has generally ceased and no further work is being done to strengthen the case. Rather, the evidence should be reviewed at the preliminary hearing as it is presented by the prosecutor absent any reli-anee on the notion that the case will get stronger as the investigation continues.1 Thus, the evidence presented at the preliminary hearing should on its own support a reasonable belief that the defendant committed the charged crime. To review the evidence with the presumption that the case will get stronger as the investigation continues may effectively interfere with the magistrate’s role in ferreting out groundless prosecutions before they go to trial. This is especially true because “the probable cause standard already favors the prosecution.” State v. Virgin, 2006 UT 29,¶ 33 (citing State v. Talbot, 972 P.2d 435, 437-38 (Utah 1998) (explaining that a magistrate must resolve all inferences in favor of the prosecution)). Therefore, the presumption that the prosecution’s case will only get stronger should not be relied on.
¶ 30 Because the presumption “that the prosecution’s case will only get stronger as the investigation continues” is not based on any known or proven facts or legal basis, I believe that our supreme court should revisit it. In any event, I concur with the majority opinion, which correctly concludes that the trial court abused its discretion in finding that no evidence of intent to arouse or gratify a sexual desire existed and in refusing to bind Ingram over for trial on count two, aggravated sexual abuse of K.R.

. This should not prevent the prosecutor from presenting evidence that the investigation in the case is actually continuing and likely to produce additional evidence. Nor should it prevent the magistrate from considering such evidence at the preliminary hearing.